EXHIBIT 10.3

FORM OF GUARANTY

THIS GUARANTY dated as of July 15, 2008, executed and delivered by Kite Realty
Group Trust (“Guarantor”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Term Loan
Agreement dated as of July 15, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among Kite
Realty Group, L.P. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), the Agent, and
the other parties thereto, and (b) the Lenders.

WHEREAS, pursuant to the Loan Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Loan Agreement;

WHEREAS, the Borrower the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Loan Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

Section 1. Guaranty. Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Loan Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith; (b)
any and all extensions, renewals, modifications, amendments or substitutions of
the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder; and (d) all other Obligations.

 

--------------------------------------------------------------------------------

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other guarantor or any other Person; or (c) to make demand of the Borrower,
any other guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute, irrevocable and unconditional in accordance with its terms
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Loan Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Loan Agreement, any of the
other Loan Documents, or any other documents, instruments or agreements relating
to the Guarantied Obligations or any other instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(b)       any lack of validity or enforceability of the Loan Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)       any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

(d)       any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied

 

2

 



 

--------------------------------------------------------------------------------

Obligations, or any subordination of the payment of the Guarantied Obligations
to the payment of any other liability of the Borrower or any other Loan Party;

(e)       any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to Guarantor, the
Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f)        any act or failure to act by the Borrower, any other Loan Party or
any other Person which may adversely affect Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)       any nonperfection or impairment of any security interest or other Lien
on any collateral, if any, securing in any way any of the Obligations;

(h)       any application of sums paid by the Borrower, any other guarantor or
any other Person with respect to the liabilities of the Borrower to the Agent or
the Lenders, regardless of what liabilities of the Borrower remain unpaid;

(i)        any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof; or

(j)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, Guarantor, and without discharging Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise: (a) amend,
modify, alter or supplement the terms of any of the Guarantied Obligations,
including, but not limited to, extending or shortening the time of payment of
any of the Guarantied Obligations or changing the interest rate that may accrue
on any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Loan Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

Section 5. Representations and Warranties. Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to Guarantor in the Loan Agreement and
the other Loan Documents, as if the same were set forth herein in full.

 

3

 



 

--------------------------------------------------------------------------------

Section 6. Covenants. Guarantor will comply with all covenants which the
Borrower is to cause Guarantor to comply with under the terms of the Loan
Agreement or any of the other Loan Documents.

Section 7. Waiver. Guarantor, to the fullest extent permitted by Applicable Law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
Guarantor or which otherwise might operate to discharge Guarantor from its
obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantied Obligations, and the Agent or
such Lender repays all or part of said amount by reason of (a) any judgment,
decree or order of any court or administrative body of competent jurisdiction,
or (b) any settlement or compromise of any such claim effected by the Agent or
such Lender with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Loan Agreement,
any of the other Loan Documents, or any other instrument evidencing any
liability of the Borrower, and Guarantor shall be and remain liable to the Agent
or such Lender for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Agent or such Lender.

Section 10. Subrogation. Upon the making by Guarantor of any payment hereunder
for the account of the Borrower, Guarantor shall be subrogated to the rights of
the payee against the Borrower; provided, however, that Guarantor shall not
enforce any right or receive any payment by way of subrogation or otherwise take
any action in respect of any other claim or cause of action Guarantor may have
against the Borrower arising by reason of any payment or performance by
Guarantor pursuant to this Guaranty, unless and until all of the Guarantied
Obligations have been indefeasibly paid and performed in full. If any amount
shall be paid to Guarantor on account of or in respect of such subrogation
rights or other claims or causes of action, Guarantor shall hold such amount in
trust for the benefit of the Agent, and the Lenders and shall forthwith pay such
amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by Guarantor hereunder,
whether of principal, interest, Fees, expenses, premiums or otherwise, shall be
paid in

 

4

 



 

--------------------------------------------------------------------------------

full, without set off or counterclaim or any deduction or withholding whatsoever
(including any Taxes), and if Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, Guarantor
shall pay to the Agent and the Lenders such additional amount as will result in
the receipt by the Agent and the Lenders of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, Guarantor hereby authorizes the Agent and each Lender, at
any time during the continuance of an Event of Default, without any prior notice
to Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of Guarantor against and on account
of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Guarantor agrees, to the fullest extent permitted by
Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of Guarantor in the amount of such
participation.

Section 13. Subordination. Guarantor hereby expressly covenants and agrees for
the benefit of the Agent and the Lenders that all obligations and liabilities of
the Borrower to Guarantor of whatever description, including without limitation,
all intercompany receivables of Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations. If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

Section 14.      Avoidance Provisions. It is the intent of the Guarantor, the
Agent, and the Lenders that in any Proceeding, the Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against the Guarantor in such Proceeding as a result of Applicable
Law, including without limitation, (a) Section 548 of the Bankruptcy Code of
1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of the
Guarantor hereunder (or any other obligations of the Guarantor to the Agent and
the Lenders) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”. Accordingly, to the extent that the obligations of the
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum

 

5

 



 

--------------------------------------------------------------------------------

Guarantied Obligations for which the Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of the Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and any other
guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that Guarantor assumes and incurs hereunder, and agrees that neither the
Agent nor the Lenders shall have any duty whatsoever to advise Guarantor of
information regarding such circumstances or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a)       EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)       GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY FEDERAL
DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT, ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES

 

6

 



 

--------------------------------------------------------------------------------

BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. GUARANTOR AND EACH OF THE LENDERS EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c)       THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge
Guarantor of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by the Agent or any Lender of any such right or remedy shall
preclude any other or further exercise thereof or the exercise of any other such
right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Loan Agreement in
accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to Guarantor

 

7

 



 

--------------------------------------------------------------------------------

shall be deemed to include Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders may, in accordance with the
applicable provisions of the Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, Guarantor and without
releasing, discharging or modifying Guarantor’s obligations hereunder. Subject
to Section 13.8. of the Loan Agreement, Guarantor hereby consents to the
delivery by the Agent or any Lender to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or Guarantor. Guarantor may not assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

Section 22. Intentionally Omitted.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Loan Agreement), the Agent and Guarantor.

Section 24. Payments. All payments to be made by Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to Guarantor at its address set forth below its signature
hereto, (b) to the Agent or any Lender at its respective address for notices
provided for in the Loan Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by Guarantor
in connection with, arising out of, or in any way related to, this Guaranty or
any of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Loan Agreement or any of the other Loan

 

8

 



 

--------------------------------------------------------------------------------

Documents. Guarantor hereby waives, releases, and agrees not to sue the Agent or
any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Loan Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Loan Agreement or financed thereby.

Section 29. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of Guarantor; (iii) any other proceeding under
any Applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to Guarantor; (iv) Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) Guarantor makes a general assignment for the benefit of
creditors; (vii) Guarantor shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(viii) Guarantor shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; (ix) Guarantor shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or (x) any corporate action shall be taken by Guarantor for the
purpose of effecting any of the foregoing.

(b)       Terms not otherwise defined herein are used herein with the respective
meanings given them in the Loan Agreement.

[Signature on Next Page]

 

9

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

GUARANTOR:

KITE REALTY GROUP TRUST

By: /s/ Daniel R. Sink

Name: Daniel R. Sink

Title: Executive Vice President, Chief Financial Officer, and Treasurer

 

Address for Notices:

Kite Realty Group Trust

30 South Meridian St.

Suite 1100

Indianapolis, IN 46204

Attention: Dan Sink

 

Telecopy Number:

(317)577-0001

 

Telephone Number:

(317) 577-5600

 

 

 

10

 



 

 